Citation Nr: 0526737	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  03-09 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUES

1.  Entitlement to an initial rating higher than 80 percent 
for narcolepsy.

2.  Entitlement to an initial rating higher than 10 percent 
for bilateral pes planus.



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had honorable active service from May 1999 to 
June 2002.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  A 
June 2002 RO decision granted service connection 
for narcolepsy and bilateral pes planus and assigned 20 and 
10 percent ratings, respectively, effective July 2002.  The 
veteran appealed for higher initial ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  And more recently, in 
April 2005, the RO increased the rating for his narcolepsy to 
80 percent with the same effective date as the prior rating.  
He continues to appeal, requesting an even higher 
initial rating for this condition.  See AB v. Brown, 6 Vet. 
App. 35, 39 (1993) (a veteran is presumed to be seeking the 
highest possible rating, unless he expressly indicates 
otherwise).


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims and apprised of whose responsibility 
- his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  The veteran has no less than one attack of narcolepsy per 
day, and at least 10 attacks per week, but the condition does 
not manifest as a major seizure.

3.  Because of his bilateral pes planus, the veteran has pain 
in his feet, but his current 10 percent rating takes this 
into account, and there are no objective clinical indications 
that he also has marked deformity, swelling on use, or 
callosities.




CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher 
than 80 percent for narcolepsy.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-
4.14, 4.124a, Diagnostic Code 8108 (2004).

2.  The criteria are not met for an initial rating higher 
than 10 percent for pes planus.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-
4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5276 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

In this case, the veteran was provided VCAA notice in 
February 2005, after the RO's initial adjudication of his 
claims in June 2002.  So this did not comply with the 
requirement that VCAA notice precede the initial adjudication 
of his claims.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  But in Pelegrini II, the Court 
clarified that in cases, as here, where the VCAA notice was 
not issued until after the initial adjudication in question, 
VA does not have to vitiate the initial decision and start 
the whole adjudicatory process anew.  Rather, VA need only 
ensure the veteran receives or since has received content-
complying VCAA notice such that he is not prejudiced.  See, 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (An error, 
whether procedural or substantive, is prejudicial "when the 
error affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication]."  (quoting 
McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 
(1984).  Failure to provide notice before the first adverse 
decision by the AOJ would not have the natural effect of 
producing prejudice, and therefore, prejudice must be pled as 
to this deficiency).)

The February 2005 VCAA notice provided the veteran with ample 
opportunity to respond before his appeal was certified to the 
Board in July 2005.  Indeed, after sending him that VCAA 
letter, the RO readjudicated his claims in April 2005 based 
on the additional evidence that had been submitted or 
otherwise obtained since the initial rating decision at issue 
and statement of the case (SOC).  And based on the results of 
recent VA examinations in March 2005, also subsequent to that 
VCAA letter, the RO increased the rating for his narcolepsy 
from 20 to 80 percent.  There is no indication he has any 
additional relevant evidence to submit or which needs to be 
obtained that was not addressed in the April 2005 SSOC.  So 
under these circumstances, the Board finds that he was 
afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA," and thus, 
"essentially cured the error in the timing of notice".  See 
Mayfield, 19 Vet. App. at 128 (holding that section 5103(a) 
notice provided after initial RO decision can "essentially 
cure the error in the timing of notice" so as to "afford a 
claimant a meaningful opportunity to participate effectively 
in the processing of ... claim by VA") (citing Pelegrini, 
18 Vet. App. at 122-24).

As for content, VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini II, 18 Vet. App. at 
120-121.  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  



The February 2005 VCAA letter provided the veteran with 
notice of the evidence needed to support his claims that was 
not on record at the time of the letter, the evidence VA 
would assist him in obtaining, and the evidence it was 
expected that he would provide.  The letter satisfied the 
first three notice requirements outlined in 38 C.F.R. § 
3.159(b)(1) and Pelegrini II, but it did not include the 
specific language of the "fourth element" mentioned above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 
2004).  The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II, as 
mentioned, requiring VA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) to request the claimant provide any 
evidence in his or her possession that pertains to the 
claims.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a generalized 
request, as outlined under § 3.159(b)(1), is harmful or 
prejudicial to the claimant.  For example, where the claimant 
is asked to provide any evidence that would substantiate his 
or her claim, a more generalized request in many cases would 
be superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c).

Here, although the VCAA letter did not contain the precise 
language specified in 
38 C.F.R. § 3.159(b)(1), the Board finds that the veteran was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claims.  The letter requested that he 
provide or identify any evidence supporting his claims and 
specifically outlined the necessary evidence.  So a more 
generalized request with 


the precise language outlined in § 3.159(b)(1) would be 
redundant.  The absence of such a request is unlikely to 
prejudice him, and thus, the Board finds this to be harmless 
error.  VAOPGCPREC 1-04 (Feb. 24, 2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (Requesting 
additional evidence supportive of the claim rather than 
evidence that pertains does not have the natural effect of 
producing prejudice.  The burden is on the claimant in such a 
situation to show that prejudice actually exists).  

In developing his claims, the RO obtained the veteran's 
service medical records (SMRs).  In addition, the RO had him 
undergo VA examinations - including to obtain medical 
opinions concerning the severity of his conditions at issue.  
And although offered, he declined his opportunity for a 
hearing to provide oral testimony in support of his claims.  
38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, " and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence 
[she] should submit to substantiate [her] claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the veteran's claims.

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  See also 
Schrafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
addition, as alluded to earlier, where, as here, an award of 
service connection for a disability has been granted and the 
assignment of an initial evaluation for that disability is 
disputed, separate evaluations may be assigned for separate 
periods of time based on the facts found.  In other words, 
evaluations may be "staged."  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  This, in turn, will 
compensate the veteran for times since filing his claim when 
his disability may have been more severe than at other times 
during the course of his appeal.

A.  Narcolepsy

Service medical records indicate the veteran was diagnosed 
with narcolepsy and found unfit for retention on active duty 
due to his excessive somnolence.  The prognosis was that 
narcolepsy treatment would be lifelong, without full or 
significant recovery.  A March 2002 Medical Record Report 
stated that he had frequent sleep attacks, at least daily, 
usually multiple times per day.  The condition was described 
as moderately-severe to severe.

A May 2002 VA general medical examination report indicates 
the veteran said his symptoms did not improve with 
medication.  He also said he experienced extreme daytime 
somnolence, falling asleep during meetings, sometimes 
standing up, and even while driving.  Objective neurological 
examination was unremarkable, and he was alert and oriented.  
The diagnosis was narcolepsy.

The report of a more recent March 2005 VA epilepsy and 
narcolepsy examination indicates the veteran's claims file 
was reviewed, and that it showed he falls asleep 
"inappropriately," while driving and in meetings, and that 
he had poor tolerance of his treating medications.  He 
related that he worked as a business analyst and was not 
taking any medication, but that he used large amounts of 
caffeine and mildly noxious stimuli to stay awake.  He denied 
a history of sleep paralysis, sleep walking, hypnopompic or 
hypnogogic hallucinations.  Objective physical examination 
was normal.  The diagnosis again was narcolepsy.

The veteran's narcolepsy is currently rated as 80-percent 
disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8108.  
This code states this condition is to be rated as epilepsy, 
petit mal.  See 38 C.F.R. § 4.124a, Diagnostic Code 8108.  
See also 38 C.F.R. § 4.20, authorizing the rating of a 
condition according to the requirements of an analogous 
condition.

Petit mal epilepsy, in turn, is evaluated according to 
38 C.F.R. § 4.124a, Diagnostic Code 8911, which states the 
condition should be rated under the general rating formula 
for minor seizures.  An 80 percent rating under the formula 
for major and minor epileptic seizures is warranted where 
there is an average of at least 1 major seizure in the 3 
months over the past year or more than 10 minor seizures 
weekly.  For the highest 100 percent rating, there must be at 
least 1 major seizure per month over the past year.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8911.

Note (1) defines a major seizure as a generalized tonic-
clonic convulsion with unconsciousness.  Note (2) defines a 
minor seizure as a brief interruption in consciousness or 
conscious control associated with staring or rhythmic 
blinking of the eyes or nodding of the head ("pure" petit 
mal), or sudden jerking movements of the arms, trunk, or head 
(myoclonic type), or sudden loss of postural control 
(akinetic type).  Id.

Upon reviewing these rating criteria in relation to the 
evidence for consideration, the Board finds that the 
veteran's disability picture is most consistent with his 
current 80 percent rating.  So his claim for a higher initial 
rating must be denied.  The objective clinical evidence of 
record does not show that he experiences what could be 
categorized as major seizures, much less as frequently as 
required for a higher 100 percent rating (at least one per 
month over the past year).  In fact, the rating criteria 
specifies that narcolepsy, and by extension petit mal 
epilepsy, is considered a minor seizure - so not a major 
variant.  And while the Board acknowledges the veteran 
experiences several, daily attacks of narcolepsy, 
and requires large amounts of caffeine to stay awake, his 
current 80 percent rating already takes this into account.  
And there simply is no objective clinical indication he has 
severe enough symptoms to be entitled to a higher rating for 
his narcolepsy.

The Board also has considered whether the veteran is entitled 
to a higher rating on an extra-schedular basis.  But this 
case does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  There has been no showing that his narcolepsy 
has caused marked interference with his employment 
(that is, beyond that contemplated by his current 80 percent 
schedular rating) or necessitated frequent periods of 
hospitalization.  Indeed, there is no evidence that he has 
required any follow-up treatment for his narcolepsy since his 
discharge from military service, and he is currently employed 
as a business analyst - albeit with the need to make certain 
accommodations during the day (like ingesting caffein).  So 
there is no basis for referring this case to the Director of 
VA's Compensation and Pension Service for extra-schedular 
consideration.  See, e.g., Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, for the reasons stated, the preponderance of 
the evidence is against the claim, so the benefit-of-the-
doubt doctrine does not apply, and the claim for a higher 
initial rating for this condition must be denied.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3; Alemany v. 
Brown, 9 Vet. App. 518, 519-20.



B.  Bilateral Pes Planus

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003).  See also DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).

At his May 2002 VA general medical examination, the veteran 
related that he had experienced persistent foot pain from his 
pes planus since the removal of plantar warts from his feet 
in 1999.  He also reported that he used orthotic inserts 
in his military footwear and that he had foot discomfort with 
increased activity.  Objective physical examination disclosed 
that he had a normal station and gait.  He also had mild pes 
planus with partial deformation upon loading, but complete 
reformation upon unloading.  Fore and hindfoot architecture 
was within normal limits and there was normal tendo-Achilles 
alignment.  The diagnosis was chronic bilateral foot pain 
with pes planus.

During his more recent March 2005 VA podiatry examination, 
the veteran complained of intermittent bilateral foot pain, 
left greater than right, with prolonged ambulation and 
running.  He acknowledged he did not experience any 
aggravation of his symptoms at his job, as he worked a "desk 
job."  He also denied experiencing any additional limitation 
of motion or functional impairment beyond pain.  He reported 
that he intermittently used shoe inserts, with some relief.  
On objective physical examination, he had normal range of 
motion, without objective evidence of pain.  His gait and 
posture were normal.  There was no evidence of callosities, 
skin and vascular changes, or hammertoes.  His Achilles 
tendons were aligned 
mid-line and correctable, bilaterally, without tenderness.  
There was mild valgus of the feet, without evidence of hallux 
abnormalities.  The diagnosis was bilateral pes planus.

The veteran's bilateral pes planus is currently rated as 10-
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5276.  A 10 percent rating under this code, regardless of 
whether the condition is unilateral or bilateral, indicates 
it is moderate with the weight-bearing line over or medial to 
the great toe, inward bowing of the tendon Achilles, and pain 
on manipulation and use of the feet.  A 20 percent rating for 
unilateral flat foot or a 30 percent rating for bilateral 
flat foot requires a severe condition with objective evidence 
of marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indications of swelling on 
use, and characteristic callosities.  A 30 percent rating for 
unilateral pes planus or a 50 percent rating for bilateral 
pes planus requires a pronounced condition manifested by 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo Achilles on manipulation, not improved by 
orthopedic shoes or appliances.  Id.

In considering these rating criteria in relation to the 
medical evidence of record, the Board finds that the 
veteran's disability picture is most consistent with the 
currently assigned 10 percent rating.  So a higher rating is 
not warranted.  The objective clinical evidence of record 
does not show that he has marked deformity, skin or vascular 
changes, swelling, or callosities.  And while there are 
credible indications he experiences intermittent pain - 
especially from prolonged walking (ambulation) and running, 
his gait and station are still normal.  Likewise, there is no 
evidence of associated limitation of motion or functional 
impairment in his feet due to his pain and he experiences 
some relief with orthotic shoe inserts.  Furthermore, his 
Achilles tendons are aligned and the architecture of his feet 
is essentially normal.  Therefore, his symptomatology 
specifically attributable to his bilateral pes planus most 
closely fits within the criteria for the currently assigned 
10 percent evaluation.



In determining the veteran is not entitled to an initial 
rating higher than 10 percent, for his bilateral pes planus, 
the Board also has considered whether he is entitled to 
a higher rating on the basis of functional loss due to pain 
pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  See, 
too, 38 C.F.R. §§ 4.40, 4.45, and 4.59.  The fact that he 
experiences pain, particularly with prolonged use of 
his feet, means his pes planus is at least symptomatic in 
this specific respect.  Nevertheless, as previously 
mentioned, his current 10 percent rating for moderate pes 
planus contemplates "pain on use."  So this symptom, even 
assuming he has it, is already factored into his current 10 
percent ratings.  Thus, there is no objective clinical 
indication that he has other symptoms, aside from this, which 
result in any additional functional limitation (motion, etc.) 
to a degree that would support a rating higher than 10 
percent.

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional and unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  There has been no showing by the veteran that 
his pes planus causes marked interference with his employment 
(meaning over and beyond that contemplated by his current 
schedular rating) or necessitates frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  Even he has 
readily admitted that his "desk job," a form of sedentary 
employment, does not result in any aggravation of his pes 
planus because he does not have to remain up and about on his 
feet.  So there is no basis for referring this case to the 
Director of VA's Compensation and Pension Service for extra-
schedular consideration.  See, e.g., Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, for the reasons stated, the Board finds that 
the preponderance of the evidence is against the claim for a 
higher initial rating fo the bilateral pes planus.  So there 
is no reasonable doubt to resolve in the veteran's favor.  
38 C.F.R. § 4.3.


ORDER

The claim for an initial rating higher than 80 percent for 
narcolepsy is denied.

The claim for an initial rating higher than 10 percent for 
bilateral pes planus also is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


